                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LOTUS INDUSTRIES, LLC, et
al.,
                                              Case No. 2:17-cv-13482
              Plaintiffs,                     District Judge Sean F. Cox
                                              Magistrate Judge Anthony P. Patti
v.

CITY OF DETROIT, et al.,

           Defendants.
_________________________/


 ORDER DENYING PLAINTIFF CHRISTOPHER WILLIAMS’ MOTION
   TO COMPEL THE CONTINUED DEPOSITION OF NON-PARTY
               REBECCA NAVIN (ECF No. 193)

      This matter came before the Court for consideration of Plaintiff Christopher

Williams’ motion to compel the continued deposition of non-party Rebecca Navin

(ECF No. 193), and non-party City of Detroit Downtown Development Authority’s

(the DDA’s) brief in opposition (ECF No. 199). Judge Cox referred all discovery

matters to me. (ECF No. 102.) A hearing was held on November 26, 2019, at

which counsel appeared and the Court entertained oral argument regarding

Plaintiff’s motion.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Plaintiff’s motion to compel the
continued deposition of non-party Rebecca Navin (ECF No. 193) is DENIED.1

No costs will be awarded as the motion to compel was substantially justified in

light of the instruction by Ms. Navin’s counsel on multiple occasions throughout

her deposition not to answer questions, although the Court has now determined that

such instruction was appropriate under the circumstances, as analyzed at the

hearing. See Fed. R. Civ. P. 37(a)(5)(B) (“If the motion is denied, the court . . .

must, after giving an opportunity to be heard, require the movant, the attorney

filing the motion, or both to pay the party or deponent who opposed the motion its

reasonable expenses incurred in opposing the motion, including attorney's fees.

But the court must not order this payment if the motion was substantially justified

or other circumstances make an award of expenses unjust.”).

    IT IS SO ORDERED.

Dated: November 27, 2019                ______________________
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE

1
  Further, the Court finds no undue delay in Plaintiff’s filing of the instant motion
to compel. On August 14, 2019, the Undersigned denied without prejudice by
text-only order Plaintiff’s counsel’s letter request to file the motion, as his
authority to do so on Plaintiff’s behalf was, at the time, in question. On September
27, 2019, the day that Plaintiff’s counsel’s motion to withdraw as counsel was
denied (ECF No. 179), he again submitted a letter request to file the instant motion.
Although that request was stricken by the Undersigned in a text-only order on
October 4, 2019 for exceeding page limitation requirements, Plaintiff’s counsel
submitted another letter request conforming to the page limitations just three days
later on October 7, 2019, which was granted by text-only order on October 9,
2019. He then filed the subject motion to compel on November 5, 2019. (ECF
No. 193.)
                                           2
